DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 02/11/2020, in which claims 1 - 20 are pending and presented for examination.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority to 201920335063.0 under 35 U.S.C. 119(a)-(d), filed on 03/15/2019. The certified copy has been placed of record in the file.

Information Disclosure Statement
4.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 10/26/2020 based on the provisions of 37 CFR § 1.97.  


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Munuera et al. (WO 2019180284 A1), hereinafter “Munuera,” in view of CAI DANHU; JIANG XUHUA et al. (CN207514532U), hereinafter “Cai.” 
((Espacenet:  https://worldwide.espacenet.com/patent/search?q=pn%3DWO2019180284A1)
For WO 2019180284 A1);
(Espacenet: https://worldwide.espacenet.com/patent/search?q=pn%3DCN207514532U)
For CN207514532U)

	In regard to claim 1, Munuera discloses: an installation support for a display screen, (See Munuera, Fig. 1: general view of the slider (suitable for a display screen like that of a mobile phone) comprising: 
 	at least two carbon-fiber vertical frames, (See Munuera, Fig. 1: supports (2) can be made of carbon-fiber) and 
two aluminum-alloy horizontal frames, (See Munuera, Fig. 1: bars (1) may be made of aluminum)
 	each of the carbon-fiber vertical frames being spaced in sequence, (See Munuera, Fig. 1: space between vertical bars) 
 	one end of each carbon-fiber vertical frame being connected to one of the aluminum-alloy horizontal frames, (See again Munuera, Fig. 1: depiction of setup for connecting carbon-fiber vertical frame and aluminum-alloy horizontal frame on one end) and 
the other end of each carbon-fiber vertical frame being connected to the other aluminum-alloy horizontal frame. (See again Munuera, Fig. 1: depiction of setup for connecting carbon-fiber vertical frame and aluminum-alloy horizontal frame on the other end)
 	Munuera teaches a motorized hand-held slider with handles for photo and video cameras, which comprises two aluminum tubes, in the form of a rail, which are attached by the ends thereof to two parallel plastic, carbon or aluminum supports. The structure presents some differences with that of the instant Application.
 	Nonetheless, Cai’s apparatus concept complements Munuera’s system in that it portrays a “climbing support of display screen, demonstration screen assembly, including stiffener, bottom plate. In summary, the model provides a climbing bracket for a display screen, wherein the side panels on the opposite sides are respectively provided with a matching lock seat and a lock buckle, and the two left and right adjacent climbing brackets can pass through the lock seat and the lock is connected, and a vertical reinforcing rod is arranged between the top plate and the bottom plate to increase the overall structural stability of the support frame. The reinforcing rod is carbon fiber material. The structure has the advantages of compact structure, convenient installation and improved display connection.” (Refer to Cai, Fig. 1 and Fig. 2: structural view of embodiment of climbing bracket of display screen according to the present invention including label description: top plate; 2, bottom plate; 3, side plate; 4, l6, connector; 9, reinforcing rod; 10, connecting arm; 15, intermediate plate)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Munuera and Cai, before him/her, to combine the teachings of both references to implement a structure for an installation support with a lighter weight and a guaranteed strength, based on a setup for connecting carbon-fiber vertical frames and aluminum-alloy horizontal frames. 
	
	In regard to claim 2, the combination of Munuera and Cai discloses: the installation support according to claim 1, wherein the carbon-fiber vertical frame is cylindrical. (See Cai, Figs. 1 and 2: Cai discloses carbon fiber bars, being cylindrical)	In regard to claim 3, the combination of Munuera and Cai discloses: the installation support according to claim 1, wherein each of the aluminum-alloy horizontal frames defines at least two installation grooves corresponding one-to-one to the carbon-fiber vertical frames, (See Cai, Fig. 1: bottom bar provided with a groove; - (Top surface of top plate 1 provided with a connecting head 6 having a connecting hole 7; bottom surface of bottom plate 2 provided with a groove corresponding to connecting head 6; groove and mortise lock provided;  two climbing brackets adjacent to each other are inserted and matched with connecting hole 7 of connecting head 6 to lock)) one end of each carbon-fiber vertical frame being inserted into one of the installation grooves on one aluminum-alloy horizontal frame, (See again Cai, as cited in regard to Fig. 1 as related to the carbon-fiber vertical frame being inserted into one of the installation grooves on the aluminum-alloy horizontal frame) and the other end of each carbon-fiber vertical frame being inserted into another one of the installation grooves of the other aluminum-alloy horizontal frame. (See further Cai, as cited above in regard to Fig. 1)	In regard to claim 4, the combination of Munuera and Cai discloses: the installation support according to claim 1, wherein each aluminum-alloy horizontal frame defines a groove. (Rationale applied to rejection of Claim 3 also applies, mutatis mutandis, to rejection of Claim 4, as cited in regard to aluminum-alloy horizontal frame defining a groove)	In regard to claim 5, the combination of Munuera and Cai discloses: the installation support according to claim 4, wherein the groove is configured to receive a reinforcing rib, and two ends of the reinforcing rib are respectively connected to two side walls of the groove. (Rationale applied to rejection of Claim 3 and Claim 4 also applies, mutatis mutandis, to rejection of Claim 5; - Moreover, upper and bottom horizontal frames as disclosed in Cai are provided with a plurality of frame parts in the form of a truss structure for reinforcing) 	In regard to claim 6, the combination of Munuera and Cai discloses: the installation support according to claim 1, wherein each of the aluminum-alloy horizontal frames comprises a first frame, a second frame, a third frame, a first supporting beam and a second supporting beam, one end of the first frame being connected to one end of the second frame, the other end of the first frame being connected to the third frame, an end of the second frame away from the first frame being connected to one carbon-fiber vertical frame, an end of the third frame away from the first frame being connected to another carbon-fiber vertical frame, an end of the first supporting beam being connected to a position of the first frame away from the second frame, the other end of the first supporting beam being connected to a position of the second frame away from the first frame, an end of the second supporting beam being connected to a position of the first frame away from the third frame, and the other end of the second supporting beam being connected to a position of the third frame away from the first frame. (Claim 6 lacks inventive steps over the structure disclosed in Cai, with the description of upper and bottom horizontal frames provided with a plurality of frame parts in the form of a truss structure for reinforcing   )	In regard to claim 7, the combination of Munuera and Cai discloses: the installation support according to claim 1, further comprising a climbing frame, the climbing frame being respectively connected to at least two carbon-fiber vertical frames at positions away from ends of the carbon-fiber vertical frames. (See Cai, Fig. 1: disclosure of a climbing frame with the carbon fiber rods riveted to a shaft penetrating into the rods; - Claim 7 lacks novelty based the disclosure of Cai)	In regard to claim 8, the combination of Munuera and Cai discloses: the installation support according to claim 7, wherein the claiming frame comprises frame body, a first connecting portion and the second connecting portion, one end of the frame body being connected with the first connecting portion, the other end of the frame body being connected with the second connecting portion, the first connecting portion being connected with one of the carbon-fiber vertical frames, and the second connecting portion being connected with another one of the carbon-fiber vertical frame. (Rationale applied to rejection of Claim 7 also applies, mutatis mutandis, to rejection of Claim 8; - Claim 8 lacks novelty based the disclosure of Cai, as indicated in Fig. 1)	In regard to claim 9, the combination of Munuera and Cai discloses: the installation support according to claim 1, further comprising a pin shaft; the carbon-fiber vertical frame defines a first through hole; the aluminum-alloy horizontal frame defines second through hole, the pin shaft penetrating through the first through hole and the second through hole. (Rationales applied to rejection of Claim 1, Claim 3, and Claim 7 also apply, mutatis mutandis, to rejection of Claim 9; - The limitations of Claim 8 are not novel in regard to the disclosure of Manuera and Cai, as cited above in the rejection of claims 1, 3 and 7)	In regard to claim 10, the combination of Munuera and Cai discloses: the installation support according to claim 1, wherein each of the aluminum-alloy horizontal frames comprises a supporting surface perpendicular to an axial direction of the carbon-fiber vertical frame, and the two supporting surfaces of the two aluminum-alloy horizontal frames are positioned in a same direction.(Rationales applied to rejection of Claim 1 and Claim 3 also apply, mutatis mutandis, to rejection of Claim 10; - The limitations of Claim 10 are not novel in regard to the disclosure of Manuera and Cai, as cited above in the rejection of claims 1 and 3 (See Cai, Fig. 1: Top surface of top plate 1 provided with a connecting head 6 having a connecting hole 7; bottom surface of bottom plate 2 provided with a groove corresponding to connecting head 6))	In regard to claim 11, the combination of Munuera and Cai discloses: a display device comprising a display screen (See Cai, Abstract: utility model provides a climbing support of display screen, demonstration screen assembly) and the installation support according to claim 1, the display screen being connected to the aluminum-alloy horizontal frame. (See rationale applied to rejection of Claim 1, in regard to the installation support according to claim 1, and with the display screen being connected to the aluminum-alloy horizontal frame)	In regard to claim 12, the combination of Munuera and Cai discloses: the display device according to claim 11, wherein the carbon-fiber vertical frame is cylindrical. (See rationale applied to rejection of Claim 2, in regard to the carbon-fiber vertical frame is cylindrical)	In regard to claim 13, the combination of Munuera and Cai discloses: the display device according to claim 11, wherein each of the aluminum-alloy horizontal frames defines at least two installation grooves corresponding one-to-one to the carbon-fiber vertical frames, one end of each carbon-fiber vertical frame being inserted into one of the installation grooves on one aluminum-alloy horizontal frame, and the other end of each carbon-fiber vertical frame being inserted into another one of the installation grooves of the other aluminum-alloy horizontal frame. (See rationale applied to rejection of Claim 3, in regard to the above limitations which are similar to those of Claim 3 as analyzed above)	In regard to claim 14, the combination of Munuera and Cai discloses: the display device according to claim 11, wherein each aluminum-alloy horizontal frame defines a groove. (See rationale applied to rejection of Claim 4, in regard to the above additional limitation to Claim 11 which is similar to those of Claim 4 as analyzed above)	In regard to claim 15, the combination of Munuera and Cai discloses: the display device according to claim 14, wherein the groove is configured to receive a reinforcing rib, and two ends of the reinforcing rib are respectively connected to two side walls of the groove. (See rationale applied to rejection of Claim 5, in regard to the above additional limitation to Claim 14 which are similar to those of Claim 5 as analyzed above)	In regard to claim 16, the combination of Munuera and Cai discloses: the display device according to claim 11, wherein each of the aluminum-alloy horizontal frames comprises a first frame, a second frame, a third frame, a first supporting beam and a second supporting beam, one end of the first frame being connected to one end of the second frame, the other end of the first frame being connected to the third frame, an end of the second frame away from the first frame being connected to one carbon-fiber vertical frame, an end of the third frame away from the first frame being connected to another carbon-fiber vertical frame, an end of the first supporting beam being connected to a position of the first frame away from the second frame, the other end of the first supporting beam being connected to a position of the second frame away from the first frame, an end of the second supporting beam being connected to a position of the first frame away from the third frame, and the other end of the second supporting beam being connected to a position of the third frame away from the first frame. (See rationale applied to rejection of Claim 6, in regard to the above additional limitations to Claim 11 which are similar to those of Claim 6 as analyzed above)	In regard to claim 17, the combination of Munuera and Cai discloses: the display device according to claim 11, wherein the climbing frame being respectively connected to at least two carbon-fiber vertical frames at positions away from ends of the carbon-fiber vertical frames. (See rationale applied to rejection of Claim 7, in regard to the above additional limitations to Claim 11 which are similar to those of Claim 7 as analyzed above)	In regard to claim 18, the combination of Munuera and Cai discloses: the display device according to claim 17, wherein the claiming frame comprises frame body, a first connecting portion and the second connecting portion, one end of the frame body being connected with the first connecting portion, the other end of the frame body being connected with the second connecting portion, the first connecting portion being connected with one of the carbon-fiber vertical frames, and the second connecting portion being connected with another one of the carbon-fiber vertical frame. (See rationale applied to rejection of Claim 8, in regard to the above additional limitations to Claim 17 which are similar to those of Claim 8 as analyzed above)	In regard to claim 19, the combination of Munuera and Cai discloses: the display device according to claim 11, further comprising a pin shaft; the carbon-fiber vertical frame defines a first through hole; the aluminum-alloy horizontal frame defines second through hole, the pin shaft penetrating through the first through hole and the second through hole. (See rationale applied to rejection of Claim 9, in regard to the above additional limitations to Claim 11 which are similar to those of Claim 9 as analyzed above)	In regard to claim 20, the combination of Munuera and Cai discloses: the display device according to claim 11, wherein each of the aluminum-alloy horizontal frames comprises a supporting surface perpendicular to an axial direction of the carbon-fiber vertical frame, and the two supporting surfaces of the two aluminum-alloy horizontal frames are positioned in a same direction. (See rationale applied to rejection of Claim 10, in regard to the above additional limitations to Claim 11 which are similar to those of Claim 10 as analyzed above)


References considered but not cited
12.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
					Cox et al. (US 20140268565 A1) teaches SECTIONAL SIGN ASSEMBLY AND INSTALLATION KIT AND METHOD OF USING SAME.
					Jin et al. (CN 111623197 A) teaches Display device with rotating module, has locking device that is to lock display module to rotation module.
					Zhong (CN 205500136 U) teaches Automatic transporting electronic weight frame, has supporting rod whose side is installed with display device.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487